229 F.2d 737
David NICKOLA and Mary D. Nickola, Appellants,v.UNITED STATES GOVERNMENT POST OFFICE DEPARTMENT, Postmaster General Arthur E. Summerfield, Postmaster of Flint Post Office, Osmund W. Kelly, and Superintendent of Mails, Carl R. Cooper, Appellees.
No. 12489.
United States Court of Appeals Sixth Circuit.
December 17, 1955.
Writ of Certiorari Denied April 23, 1956.

See 76 S. Ct. 698.
Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Theodore Levin, Judge.
Andrew J. Transue, Flint, Mich., for appellant.
Fred W. Kaess, Rodney C. Kropf, Detroit, Mich., for appellee.
Before McALLISTER, MILLER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the district court 137 F. Supp. 943, dismissing appellants' action for damages be and is hereby affirmed for the reasons set forth in the opinion of Judge Levin.